ORDER
PER CURIAM.
Steven Eric Johnson (Father) appeals from the trial court’s judgment in this paternity action under the Uniform Parentage Act, Sections 210.817 to 210.852 RSMo.1994 and Cum.Supp.1997.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error are without merit. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum, for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).